         Case 0:21-cv-00056-SWS Document 68 Filed 06/23/21 Page 1 of 6




Mark S. Barron
L. Poe Leggette (Wyoming Bar No. 7-4652)
Alexander K. Obrecht (Wyoming Bar No. 7-5542)
BAKER & HOSTETLER LLP
1801 California Street, Suite 4400
Denver, Colorado 80202
Telephone: 303.861.0600
Facsimile: 303.861.7805
mbarron@bakerlaw.com
pleggette@bakerlaw.com
aobrecht@bakerlaw.com

Attorneys for Petitioners Western Energy Alliance
& Petroleum Association of Wyoming


                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF WYOMING

WESTERN ENERGY ALLIANCE and                 )
PETROLEUM ASSOCIATION OF                    )
WYOMING,                                    )
                                            )
               Petitioners,                 )
                                            )
       v.                                   )       Civil Case No. 0:21-cv-00013-SWS
                                            )
JOSEPH R. BIDEN, Jr., in his official       )
capacity as President of the United States, )
DEB HAALAND, in her official                )
capacity as Secretary of the Interior,      )
and UNITED STATES BUREAU                    )
OF LAND MANAGEMENT,                         )
                                            )
               Respondents.                 )
____________________________________)

       PETITIONERS’ STATEMENT ON PROPOSED STAY OF PROCEEDINGS

       Petitioners Western Energy Alliance and Petroleum Association of Wyoming submit

respectfully this statement responsive to the Court’s order directing the parties to address “a

potential stay of these proceedings in light of the preliminary injunction issued in the Western

District of Louisiana.” Order for Ltd. Briefing on Stay of Proceedings, filed June 16, 2021 (ECF
            Case 0:21-cv-00056-SWS Document 68 Filed 06/23/21 Page 2 of 6




No. 55) (referencing Louisiana v. Biden, No. 2:21-cv-778, 2021 WL 2446010 (W.D. La. June 15,

2021)). Given the overlap between the interim relief the court in Louisiana granted and the interim

relief Petitioners request in Petitioners’ pending motion for preliminary injunction here, see Pet’rs’

Mot. for Prelim. Inj., filed May 10, 2021 (ECF No. 41) (“Pet’rs’ Mot.”), Petitioners believe the

Court can temporarily defer ruling on the motion for preliminary injunction, at least until federal

Respondents clarify the steps they intend to take to comply with the order in Louisiana. Petitioners

contend, however, that a general “stay of proceedings” is both unnecessary and prejudicial and

request that the parties be allowed to proceed expeditiously to the case’s merits.

I.       TEMPORARILY DEFERRING A RULING ON PETITIONERS’ MOTION FOR A
         PRELIMINARY INJUNCTION IS REASONABLE.

         On May 10, 2021, Petitioners filed their motion for preliminary injunction pending

presently before the Court. Petitioners’ motion explains that: (i) federal Respondents’ cancellation

of oil and gas lease sales scheduled for the first and second quarter of 2021 for reasons other than

a lack of eligible and available parcels violates the Mineral Leasing Act; and (ii) the cancellations

were inadequately explained as a matter of administrative law. Petitioners’ motion demonstrates

that eligible and available parcels existed at the time federal Respondents cancelled the first quarter

and second quarter onshore oil and gas lease sales and requests that the Court order BLM to

reinstate the cancelled first and second quarter lease sales and direct BLM to adopt revised lease

sale schedules that comply with the terms of the Mineral Leasing Act and other applicable law.

         On June 15, 2021, the court in Louisiana issued its order granting a nationwide injunction.

Pertinent to this action, the court in Louisiana determined that the petitioners in that case were

likely to prevail on the merits of their claim that a “pause” of lease sales for “eligible lands under

the [Mineral Leasing Act]” was impermissible. Louisiana, 2021 WL 2446010, at *13 (“The

discretion to pause a lease sale to eligible lands is not within the discretion of the agencies by law


                                                 -2-
4841-9930-7248.2
            Case 0:21-cv-00056-SWS Document 68 Filed 06/23/21 Page 3 of 6




under . . . [the Mineral Leasing Act].”). The Louisiana court specifically referenced the

cancellation of the same individual oil and gas lease sales referenced in Petitioners’ motion in this

case, see Pet’rs’ Mot. at 7-11, as examples of cancellations that violated controlling law. See

Louisiana, 2021 WL 2446010, at *16 (documenting onshore lease sales scheduled for March and

April 2021 that were improperly cancelled). As a result, the court in Louisiana enjoined federal

Respondents from “implementing the Pause of new oil and natural gas leases on public lands . . .

as to all eligible lands, both onshore, and offshore.” Id. at *22.

         To comply with the plain language of the Louisiana opinion, federal Respondents will be

required to immediately reinstate all oil and gas lease sales that were cancelled for any reason other

than a lack of eligible and available parcels (including, as described in the opinion, all sales

scheduled for the first and second quarter of 2021). Because that is the same relief requested in

Petitioners’ pending preliminary injunction motion, Petitioners believe that it would be reasonable

for this Court to temporarily defer ruling on Petitioners’ motion.1

II.      PROCEEDINGS ON THE MERITS SHOULD CONTINUE.

         The decision in Louisiana constitutes a ruling on a motion for interim relief. The motion

neither decides the merits of the Louisiana suit nor provides any permanent relief to petitioners in

that action or Petitioners here. And while there is certainly overlap between the Louisiana case

and this suit, there are also material differences, both factually and legally. While the Louisiana



1
  Petitioners emphasize that any deferral must be regarded as temporary because, while federal
Respondents have indicated that they intend to comply with the order in Louisiana, as of the date
of this filing, federal Respondents have not offered any information concerning how they intend
to comply or identified when the lease sales process will resume for the cancelled sales. While
Petitioners will take federal Respondents’ at their word for now, should federal Respondents take
some action other than the reinstatement and expeditious completion of the cancelled lease sales
(including filing an interlocutory appeal of the Louisiana decision), Petitioners reserve the right to
request the Court re-open proceedings on Petitioners’ motion for a preliminary injunction and rule
on the motion.

                                                 -3-
4841-9930-7248.2
            Case 0:21-cv-00056-SWS Document 68 Filed 06/23/21 Page 4 of 6




case involves both offshore and onshore leasing, Petitioners’ suit here is focused on onshore

leasing exclusively. While petitioners in Louisiana appear to advance a direct challenge to the

issuance of Executive Order 14008 and the Biden Administration’s decision to “pause” the federal

leasing program, Petitioners here focus on the cancellation of individual oil and gas lease sales in

violation of the Mineral Leasing Act. Because the factual predicate and legal theories in the two

suits are less than identical, it is unlikely that the resolution of one suit will fully obviate the need

for the other to be resolved.

         Equally important, the parties here are poised to proceed to the merits of the action. Under

this Court’s local rules, federal Respondents must lodge the administrative record for this action

no later than today, June 23, 2021. See Local Rule 83.6(b)(2) (requiring responding agency to

submit the administrative record within ninety days of the date of proper service).2 So subject to

any objections or motions to supplement that record, Petitioners are prepared to immediately

address the merits, allowing the Court to permanently resolve the dispute this case presents.

Because no aspect of the Louisiana decision – which grants only interim relief – eliminates the

need for the Court to resolve the merits of Petitioners’ claims, the Court should deny any request

for a stay of proceedings and allow the parties to proceed expeditiously to the merits phase of this

suit.

III.     CONCLUSION.

         Because the plain language of the order in Louisiana appears to afford Petitioners the

interim relief Petitioners request in Petitioners’ pending motion for a preliminary injunction, the

Court may temporarily defer ruling on that motion, at least until federal Respondents clarify the

method by which federal Respondents intend to comply with the Louisiana order. Because the


2
 Petitioners completed service of Petitioners’ operative complaint on the last Respondent on
March 25, 2021. See Notice of Filing of Decl. of Service, filed June 10, 2021 (ECF No. 53).

                                                  -4-
4841-9930-7248.2
             Case 0:21-cv-00056-SWS Document 68 Filed 06/23/21 Page 5 of 6




Order does not, however, resolve the merits of this action, the Court should deny any request for

a broader stay of proceedings and allow the parties to proceed immediately to the merits phase of

this suit.



         Submitted respectfully this 23rd day of June, 2021,




                                              /s/ Mark S. Barron
                                              Mark S. Barron
                                              L. Poe Leggette
                                              Alexander K. Obrecht
                                              BAKER & HOSTETLER LLP.
                                              1801 California Street, Suite 4400
                                              Denver, Colorado 80202
                                              Telephone: 303.861.0600
                                              Facsimile: 303.861.7805
                                              mbarron@bakerlaw.com
                                              pleggette@bakerlaw.com
                                              aobrecht@bakerlaw.com


                                              Attorneys for Western Energy Alliance & Petroleum
                                              Association of Wyoming




                                                -5-
4841-9930-7248.2
            Case 0:21-cv-00056-SWS Document 68 Filed 06/23/21 Page 6 of 6




                              CERTIFICATE OF SERVICE

         I hereby certify that on June 23, 2021, a copy of the foregoing PETITIONERS’

STATEMENT ON PROPOSED STAY OF PROCEEDINGS was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.




                                                  /s/ Mark S. Barron
                                                  Mark S. Barron




                                            -6-
4841-9930-7248.2
